DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (GB 2327333) in view of Bergendal et al. (US 2014/0083924).
 	Regarding claim 1, Moore discloses “a kettle” (on pg.1 at lines 4-6, i.e., liquid heating vessels such as kettles and hot water jugs) comprising:
 	“a kettle body” (on pg.4, i.e., the vessel is tapered from bottom to top and so both the top 2 and lower part 4 of the vessel are visible in plan view) and “a kettle lid” (10), “a kettle chamber defined within the kettle body” (2 and 4 forms the body having a chamber defined within the kettle body in order to fill the liquid in said body. On pg.1 discus about fill the vessel with liquid), “an ambient environment defined externally to the kettle body and kettle lid” (an ambient or external environment defined externally to the kettle body and kettle lid), “a water fill inlet defined as extending through the kettle lid from the ambient environment toward the kettle chamber” (annotated fig.3 shows the water fill inlet from the ambient environment toward the kettle chamber), “the kettle lid including a water filling flap and a closure mechanism” (the lid including a water filling flap 108 and a closure mechanism 20A and 20B), “the water filling flap being disposed at the water fill inlet and being movable into and out of a sealing position with respect to the water fill inlet” (fig.3 shows the water filling flap 10 disposed at the water fill inlet (the opening) and being movable into and out of a sealing position with respect to the water fill inlet), “the closure mechanism applying a resilient drive force for biasing the water filling flap toward the sealing position” (abstract, i.e., biasing means is an over-center spring arrangement which biases the lid into the open position once. On pg.3 at lines 16-30, i.e., spring mechanism resiliently to bias a lid into open and closed positions. On pg.2, i.e., 11-30);
wherein
 	“(a) when the water filling flap is out of the sealing position, the kettle chamber is
in fluid communication with the ambient environment through the water fill inlet; (b) when the water filling flap is in the sealing position, the kettle chamber sealed
from fluid communication with the ambient environment through the water fill
inlet” (On pg.2-3 discuss about the water filling flap can be in open position (i.e., out of the sealing position) or closed position (i.e., sealing position) in order to control fluid flow to the water fill inlet)
 	Moore is silent regarding the location of water filling flap being disposed below the water fill inlet and (c) the resilient drive force is configured to be overcome by the weight of water disposed within the water fill inlet, thereby moving the water filling flap out of the sealing position and toward the unsealing position.
35 pointed at the water fill inlet and the water filling flap 43 disposed below the water fill inlet) and (c) “the resilient drive force is configured to be overcome by the weight of water disposed within the water fill inlet, thereby moving the water filling flap out of the sealing position and toward the unsealing position” (para.0044, i.e., the rocker 43 is resiliently arranged in the opening in the lid. When water is poured into the inlet and thus onto the rocker, the rocker pivots down to let the water in to the hopper. This suggest the resiliently force is applied in order to hold the rocker 43 in the closed position. In addition, annotated fig.6 shows the spring-like element at the hinge portion of the lid in order to provide resilient force). Moore teaches dispensing device. Bergendal et al. teaches dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moore with Bergendal et al., by modifying Moore’s lid 10 having Bergendal et al.’s center lid 43 while keeping Moore’s tiltable lid function and pivotable devices (i.e.,12, 18, 22, 20, 20A and 20B), to allow user fill the water without manual activate or press the actuator of the lid. One skilled in the art would have been motivated to combined the references because doing so would to allow user fill the water without manual activate or press the actuator of the lid.
 	Regarding claim 2, modified Moore discloses “the water filling flap” (Bergendal et al., 43) is pivotally connected to “a bellows surface of the kettle lid” (Bergendal et al., annotated fig.6) and “the closure mechanism comprises a filling flap return spring” (Moore shows the spring 20A and 20B) “disposed between the kettle lid and the water filling flap” (Bergendal et al., annotated fig.6 shows the spring like element between the lid and water filling flap 43).
Regarding claim 3, modified Moore discloses “the water filling flap is slidably
disposed upwardly and downwardly below the water fill inlet and the closure mechanism is a return spring which drives the water filling flap toward said upward position” (Bergendal et al., annotated fig.6 shows the water filling flap is slidably movable upwardly and downwardly below the water fill inlet and the closure mechanism which drives the water filling flap toward said upward position.  Moore teaches the closure mechanism is spring).
 	Regarding claim 7, modified Moore discloses “the water fill inlet has the shape of a circular truncated cone with a larger upper portion and a smaller lower portion” (Bergendal et al., annotated fig.6 pointed at a bellows surface of the lid having the shape of a circular truncated cone with a larger upper portion and a smaller lower portion. Fig.5 shows the top view).
 	Regarding claim 8, modified Moore discloses “the kettle lid is locked directly on an upper portion of the kettle body” (Moore teaches kettle lid. Bergendal et al. teaches the lid 35 is locked directly on an upper portion of the body 31).
 	Regarding claim 9, modified Moore discloses “the kettle lid is pivotally connected to an upper portion of the kettle body” (Moore, fig.3 shows the kettle lid is pivotally connected to an upper portion of the kettle body).


 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (GB 2327333) in view of Bergendal et al. (US 2014/0083924) as applied in claims 1-3 and 7-9 above, and further in view of Tien (US 2014/0251153).
 	Regarding claim 4, modified Moore discloses kettle having a kettle body. 

 	Tien teaches “the lid has a sealing ring for a sealed connection with the body” (fig.5 shows the sealing ring 23 for seal in between the lid 21 and body 27. Para.0019, i.e., the gasket 23 is pressed between the lid 21 and the container 27. Para.0004, i.e., gasket 18 is ring-shaped). Moore teaches dispensing device. Tien teaches dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moore with Tien, by adding Tien’s gasket to the modified Moore’s peripheral portion of the lid, to provide proper seal for dispense fluid and allow rapid remove gasket for cleaning (abstract) as taught by Tien. 
 	Regarding claim 5, modified Moore discloses “a sealing ring” (Tien teaches the sealing ring is disposed at in the gap at the peripheral region of bottom surface of the lid) “is disposed between the water fill inlet and the water filling flap” (Bergendal et al., fig.5 shows the lid 35 and fig.6 the peripheral region of bottom surface of lid is between the filling flap 43 and the water fill inlet 35, then it would have been obvious to use Tien’s seal ring at the peripheral region of bottom surface of lid to provide seal to prevent leakage). Moore teaches dispensing device. Tien teaches dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moore with Tien, by adding Tien’s gasket to the modified Moore’s peripheral portion of the bottom surface of lid, to provide proper seal for dispense fluid and allow rapid remove gasket for cleaning (abstract) as taught by Tien.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (GB 2327333) in view of Bergendal et al. (US 2014/0083924) as applied in claims 1-3 and 7-9 above, and further in view of Baltosser (US 2,701,659)
 	Regarding claim 6, modified Moore discloses all the features of claim limitations as set forth above except for the water fill inlet includes an annular groove within which the sealing ring is affixed.
 	Baltosser teaches “the water fill inlet includes an annular groove within which the sealing ring is affixed” (fig.1 shows the water fill inlet (I.e., the opening portion of the container 10) includes an annular groove 16 within which the sealing ring 14 is affixed when lid is closed). Moore teaches a container dispenser. Baltosser teaches a dispenser (i.e., container 10 capable of holding fluid). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Moore with Baltosser, by modifying Moore’s lid construction according to Baltosser’s lid construction having annular groove and adding Baltosser’s seal ring to Moore’s water fill inlet, to provide sealing for two parts (pg.1, col.1) as taught by Baltosser.


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (GB 2327333) in view of Bergendal et al. (US 2014/0083924) as applied in claims 1-3 and 7-9 above, and further in view of Von Seidel (US 2012/0145698)
 	Regarding claim 10, modified Moore discloses all the features of claim limitations as set forth above except for the kettle is an electric kettle.
para.0001, i.e., an electric kettle). Moore teaches a container dispenser is an electric kettle. Von Seidel teaches a dispenser is an electric kettle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Moore with Von Seidel, by modifying Moore’s kettle according to Seidel’s electric kettle, to provide desired type of kettle that can be powered by the electricity for purpose of heating (para.0001) as taught by Von Seidel. 


    PNG
    media_image1.png
    1056
    1700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    951
    1070
    media_image2.png
    Greyscale









Response to Arguments
 	Applicant's arguments filed on 03/02/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “the resilient drive force is configured to be overcome by the weight of the water disposed within the water fill inlet” on page 4 of remark.
 	In response, Examiner respectfully disagrees because Bergendal et al. shows the claim limitations. For example, annotated fig.6 of Bergendal et al.’s the water inlet where water can be disposed within the water inlet so that the resilient drive force (annotated fig.6 shows spring like element) configured to be overcome by weight of water thereby moving the flap 43 out of sealing position toward unsealing position (para.0044, i.e., The inlet opening in the lid is provided with a rocker 43.  The rocker is resiliently arranged in the opening in the lid.  When water is poured into the inlet and thus onto the rocker 43, the rocker pivots down to let the water in to the hopper 41.  When the water stream hits the rocker, the rocker forms an angle of about 20-25 
degrees with respect to the lid). Examiner further noted that this interpretation is consistent with applicant’s specification (see applicant’s figs.2-3). That is, both applicant invention and Bergendal et al.’s device operates the same way such that (1) the sealing member at a seal position when no water acting on the sealing member and (2) the sealing member at a unsealing position when water acting on the sealing member so that the sealing member moving to a downward position to allow water flow through.   
 	(2) Applicant argues “the more weight of water within the water fill inlet is not equivalent to force caused by the pouring … stream hits the rocker the rocker pivots down” on pages 4-5.
In response, Examiner respectfully disagrees because Bergendal et al.’s inlet region forms a cavity that is capable of holding an amount of water (depends on how much water on the lid) because the lid is holding by the resilient force so that when the water exceeds a predetermined weight the lid will pivot. For example: Examiner can gently pour a very small amount of water onto the lid via a cup without lid pivot downward (i.e., depends on the amount of water on the lid) and when there is sufficient amount of water the spring or resilient member will no longer be able to hold the lid and then pivot downward. 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761